Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 12, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Ims on May 5, 2021.
The application has been amended as follows: 

Claims 1, 12 and 18-19 have been amended as follows:


a liquefier tube compositionally comprising a metallic material, and having a first end and a second end offset along a longitudinal axis, and a flow channel with a substantially constant cross-sectional area extending from the first end to the second end;
a static extrusion tip having a top end and a bottom end, the extrusion tip compositionally comprising a metallic material, the extrusion tip having a cavity from the top end to the bottom end , the cavity having a first cross-sectional area from the top end to an interior shoulder and a second cross-sectional area from the interior shoulder to an opening, wherein the first cross-sectional area is greater than the second cross-sectional area; and 
a hardened insert having an inlet end and an outlet end, the hardened insert compositionally comprising a material that is harder than the metallic material of the static extrusion tip and the metallic material of the liquefier tube, the hardened insert having an outer surface with a complementary configuration to that of the cavity from the opening to a distance above the shoulder and below the top end, the outer surface having an exterior shoulder that engages the interior shoulder of the extrusion tip such that the insert is positioned into the cavity from the top end of the static extrusion tip and press fit within the extrusion tip, the insert having [[a]] an insert channel from the inlet end to the outlet end, wherein the insert channel at the inlet end aligns with the flow channel at the second end of the liquefier tube when the second end is positioned into the cavity of the static extrusion tip through the top end such that the second end of the liquefier tube abuts the inlet end of the hardened insert and wherein the insert channel terminates at an extrusion port at the outlet end, wherein the extrusion port is configured to extrude material therefrom.


a liquefier tube compositionally comprising a metallic material, and having a first end and a second end offset along a longitudinal axis, and a flow channel having a substantially constant cross-sectional area extending from the first end to the second end;
a heater positioned about the liquefier tube proximate the second end, the heater configured to heat feedstock material to a molten state; 
an extrusion tip having a top end and a bottom end, the extrusion tip compositionally comprising a metallic material and coupled to the second end of the liquefier tube, the extrusion tip having a cavity from the top end to the bottom end , the cavity having a first cross-sectional area from the top end to an interior downwardly sloping shoulder and a second cross-sectional area from the interior shoulder to an opening, wherein the first cross-sectional area is greater than the second cross-sectional area; and 
a hardened insert having an inlet end and an outlet end, the hardened insert compositionally comprising a material that is harder than the metallic material of the extrusion tip and the metallic material of the liquefier tube, the hardened insert having an exterior surface that is complementary to surfaces defining the cavity of the extrusion tip, wherein the exterior surface includes a downwardly sloped exterior shoulder that engages the interior downwardly sloped shoulder of the extrusion tip when the hardened insert is positioned into the cavity from the top end such that the insert is press fit within the extrusion tip, the insert having [[a]] an insert channel from the inlet end to the outlet end, wherein the insert channel aligns with the flow channel when the second end is positioned into the cavity of the extrusion tip through the top end such that the second end of the liquefier tube abuts the inlet end of the hardened insert, wherein the insert channel terminates at an extrusion port configured to extrude material therefrom.
the liquefier tube proximate the second end.

19. (Currently Amended)    A method of printing a part with an extrusion-based additive manufacturing system, the method comprising:
providing a liquefier assembly comprising a liquefier tube compositionally comprising a metallic material and having an internal flow channel with a substantially constant cross-sectional area extending from a first end to a second end, an extrusion tip having a top end and a bottom end, the extrusion tip compositionally comprising a metallic material and coupled to the second end of the liquefier tube, the extrusion tip having a cavity from the top end to the bottom end , the cavity having a first cross-sectional area from the top end to an interior downwardly sloping shoulder and a second cross-sectional area from the interior shoulder to an opening, wherein the first cross-sectional area is greater than the second cross-sectional area, and a tip insert positioned within the cavity of the extrusion tip from the top end, the tip insert having an inlet end and an outlet end, the sloping shoulder of the extrusion tip when the an insert channel from the inlet end to the outlet end, wherein the insert channel aligns with the flow channel when the second end is positioned into the cavity of the extrusion tip through the top end such that the second end of the liquefier tube abuts the inlet end of the 

heating the feedstock in the liquefier tube proximate to the second end to a molten pool;
extruding the molten feedstock through the extrusion port; and 
depositing the molten feedstock from the extrusion tip insert along a series of roads to print the part.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest:
the liquefier assembly, as recited by claims 1-11, particularly including a static extrusion tip having a top end and a bottom end, the extrusion tip compositionally comprising a metallic material, the extrusion tip having a cavity from the top end to the bottom end, the cavity having a first cross-sectional area from the top end to an interior shoulder and a second cross-sectional area from the interior shoulder to an opening, wherein the first cross-sectional area is greater than the second cross-sectional area; and a hardened insert having an inlet end and an outlet end, the hardened insert compositionally comprising a material that is harder than the metallic material of the static extrusion tip and the metallic material of the liquefier tube, the hardened insert having an outer surface with a complementary configuration to that of the cavity from the opening to a distance above the shoulder and below the top end, the outer surface having an exterior shoulder that engages the interior shoulder of the extrusion tip such that the insert is positioned into the cavity from the top end of the static extrusion tip and press fit within the extrusion tip, the insert having an insert channel from the inlet end to the outlet end, wherein the insert channel at the inlet end aligns with the flow channel at the second end of the liquefier tube when the second end is positioned into the cavity of the static extrusion tip through the top end such that the second end of the liquefier tube abuts the inlet end of the hardened insert and wherein the insert channel terminates at an extrusion port at the outlet end, wherein the extrusion port is configured to extrude material therefrom; or 
, the cavity having a first cross-sectional area from the top end to an interior downwardly sloping shoulder and a second cross-sectional area from the interior shoulder to an opening, wherein the first cross-sectional area is greater than the second cross-sectional area; and a hardened insert having an inlet end and an outlet end, the hardened insert compositionally comprising a material that is harder than the metallic material of the extrusion tip and the metallic material of the liquefier tube, the hardened insert having an exterior surface that is complementary to surfaces defining the cavity of the extrusion tip, wherein the exterior surface includes a downwardly sloped exterior shoulder that engages the interior downwardly sloped shoulder of the extrusion tip when the hardened insert is positioned into the cavity from the top end such that the insert is press fit within the extrusion tip, the insert having an insert channel from the inlet end to the outlet end, wherein the insert channel aligns with the flow channel when the second end is positioned into the cavity of the extrusion tip through the top end such that the second end of the liquefier tube abuts the inlet end of the hardened insert, wherein the insert channel terminates at an extrusion port configured to extrude material therefrom; or 
the method, as recited by claims 19 and 20, particularly providing a liquefier assembly including an extrusion tip having a top end and a bottom end, the extrusion tip compositionally comprising a metallic material and coupled to the second end of the liquefier tube, the extrusion tip having a cavity from the top end to the bottom end, the cavity having a first cross-sectional area from the top end to an interior downwardly sloping shoulder and a second cross-sectional area from the interior shoulder to an opening, wherein the first cross-sectional area is greater than the second cross-sectional area, and a tip insert positioned within the cavity of the extrusion tip from the top end, the tip insert having an inlet end and an outlet end, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744